DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive. Applicant argues Berchaz et al do not teach extracting a set of input feature from the sensor data and map data representing the geographic location. The Examiner disagrees. Berchaz et al teach, e.g., Fig 2B shows the location of a vehicle in different timing on the map of a street. Paragraph 72 also teaches “…For example, the error metrics computed 306 by the service provider device may include a map-based error metric representing the distance between the second location estimate and the nearest road (as indicated by map data for the geographic area surrounding the second location estimate).” Theses teaching reads on the claimed extracting a set of input feature from the sensor data and map data representing the geographic location. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 4, 6-10, 12-14,16-20 are rejected under 35 U.S.C. 102(a)(1) as being described by Berclaz et al (US 2018/0156923). 
For claim 1, Berclaz et al teach a computer-implemented method for predicting sensor error comprising: 
receiving sensor data from at least one sensor, the sensor data collected at a geographic location (e.g. figure 1, paragraph 31, sensors 110, 108, “The satellite navigation sensor 108 is a device that receives signals from a global navigation satellite system…such as GPS… and uses the signals to determine an estimate of the device’s location…such as latitude and longitude coordinates.”); 
extracting a set of input features from the sensor data  and map data representing the geographic location (e.g., Fig 2B shows the location of a vehicle in different timing on the map of a street. Paragraph 72 also teaches “…For example, the error metrics computed 306 by the service provider device may include a map-based error metric representing the distance between the second location estimate and the nearest road (as indicated by map data for the geographic area surrounding the second location estimate).”); and
processing the set of input features using a machine learning model to calculate a predicted sensor error of a target sensor operating at the geographic location (e.g. paragraphs 73-74: “…the error thresholds associated with one or more of the error metrics are generated with a machine learning process.”), 
wherein the machine learning model has been trained on ground truth sensor error data to use the set of input features to calculate the predicted sensor error (e.g. paragraph 73: “…The series of locations known with a high degree of accuracy is referred to herein as ground truth information.”, also see paragraph 75, figure 2A, step 206 and 208, figure 3A, step 306 and 308). 
Claim 16 is rejected for the same reasons as discussed in claim 1 above, wherein Berclaz et al also teach processor 505 to execute software in figure 5 and paragraph 82.
For claim 9, Berclaz et al teach an apparatus for predicting sensor error, comprising: 
at least one processor; and 
at least one memory including computer program code for one or more programs (e.g. figure 5, processor 505, paragraph 82, “software”)
the at least one memory and the computer program code configured to, with the at least one processor (e.g. figure 5, processor 505, paragraph 82, “software”), cause the apparatus to perform at least the following, 
collect ground truth sensor error data for a geographic region, wherein the ground truth sensor data comprises a set of training features extracted from sensor data, and map data labeled with ground truth sensor error values (e.g. paragraph 73: “…The series of locations known with a high degree of accuracy is referred to herein as ground truth information.”, also see paragraph 75, figure 2A, step 206 and 208, figure 3A, step 306 and 308 also see e.g., Fig 2B shows the location of a vehicle in different timing on the map of a street. Paragraph 72 also teaches “…For example, the error metrics computed 306 by the service provider device may include a map-based error metric representing the distance between the second location estimate and the nearest road (as indicated by map data for the geographic area surrounding the second location estimate).”); and 
train a machine learning model using the ground truth sensor data to calculate a predicted sensor error from a set of input features (e.g. paragraph 75: “…the classifier performs analysis on the training date with machine learning principles to determine threshold error value(s) associated with each error metric…and associated threshold error value(s) that yields desirable result…and associated threshold error value(s) is then provided to the method shown in FIG. 3A to be used to determine 308 whether the second location estimate satisfied the accuracy condition”),
wherein the set of input features is extracted from sensor data subsequently collected from a geographic location for which the predicted sensor error for a target sensor is to be calculated (e.g. see above, and paragraph 32, “The satellite navigation sensor 108 may also provide an error measure for the location estimate”).
For claims 2, 12 and 17, Berclaz et al teach the target sensor is a location sensor (e.g. see above, GPS), and wherein the predicted sensor error is used as an error prior for localization (e.g. figure 3A, step 306 is before step 308; or paragraph 72: “the determination 308 of whether the second location estimate satisfies an accuracy condition can also be based at least in part on a comparison of the second location estimate to map data.” The Examiner interprets the claimed “localization” corresponds to “map data” or localizing a vehicle location on a map also see figure 2B). 
For claim 10, Berclaz et al teach the ground truth sensor data includes a sensed vehicle pose of a collecting vehicle (e.g. paragraphs 73-74, figure 1: “ he training data may be collected, for example, by having an operator drive a vehicle with a satellite navigation sensor (e.g., a mobile device with a GPS receiver), a second sensor (e.g., a mobile device with an IMU), and a high-precision location sensor whose accuracy is higher than the satellite navigation sensor.”). 
For claim 4, Berclaz et al teach the machine learning model is deployed in a vehicle to provide for localizing the vehicle (e.g. paragraphs 73-74, figure 1: “ he training data may be collected, for example, by having an operator drive a vehicle with a satellite navigation sensor (e.g., a mobile device with a GPS receiver), a second sensor (e.g., a mobile device with an IMU), and a high-precision location sensor whose accuracy is higher than the satellite navigation sensor.”).
For claim 8, Berclaz et al teach the sensor data is location data collected from a single location sensor of a vehicle (e.g. paragraphs 73-74, figure 1: “ he training data may be collected, for example, by having an operator drive a vehicle with a satellite navigation sensor (e.g., a mobile device with a GPS receiver), a second sensor (e.g., a mobile device with an IMU), and a high-precision location sensor whose accuracy is higher than the satellite navigation sensor.”).
For claim 14, Berclaz et al teach the machine learning model is deployed in a vehicle to provide for localizing the vehicle (e.g. paragraphs 73-74, figure 1: “ he training data may be collected, for example, by having an operator drive a vehicle with a satellite navigation sensor (e.g., a mobile device with a GPS receiver), a second sensor (e.g., a mobile device with an IMU), and a high-precision location sensor whose accuracy is higher than the satellite navigation sensor.”).
For claim 20, Berclaz et al teach the sensor data is location data collected from a single location sensor of a vehicle (e.g. paragraphs 73-74, figure 1: “ he training data may be collected, for example, by having an operator drive a vehicle with a satellite navigation sensor (e.g., a mobile device with a GPS receiver), a second sensor (e.g., a mobile device with an IMU), and a high-precision location sensor whose accuracy is higher than the satellite navigation sensor.”).
For claims 3 and 13, Berclaz et al teach reducing a search space for the localization based on the error prior (e.g. paragraph 72: “…For example, the error metrics computed 306 by the service provider device 104 may include a map based error metric representing the distance between the second location estimate and the nearest road (as indicated by map data for the geographic area surrounding the second location estimate…). 
For claims 6 and 18, Berclaz et al teach the extracting of the set of input features comprises processing the sensor data to determine one or more structures or a combination thereof at the geographic location (e.g. paragraph 72, “…if the service provider device 104 is known to be in a transportation vehicle, but the second location estimate indicates that the service provider device 104 is at a position noted on a map as being in a building (rather than a road), then the map-based error metric has a relatively high value…”).
For claims 7 and 19, Berclaz et al teach herein the set of input features includes one or more attributes of the one or more structures, one or more other attributes of the sensor data indicative of the one or more structures, or a combination thereof (e.g. paragraph 72, “…if the service provider device 104 is known to be in a transportation vehicle, but the second location estimate indicates that the service provider device 104 is at a position noted on a map as being in a building (rather than a road), then the map-based error metric has a relatively high value…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Berclaz et al, as applied to claims 1- 4, 6-10, 12-14,16-20 above, and further in view of Micks et al (US 2017/0177954). 
For claims 5 and 15, Berclaz et al do teach at least one sensor is different from the target sensor (e.g. figure 1, sensor 108 (GPS) and 110 (paragraph 41, IMU) are different). Berclaz et al do not further specify wherein the at least one sensor includes a LiDAR sensor, a camera sensor, or a combination thereof. Micks et al teach the at least one sensor includes a LiDAR sensor, a camera sensor, or a combination thereof (e.g. figure 1, LIDAR 108, Camera 110, GPS 112). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Micks et al into the teaching of Berclaz et al to utilize multiple sensor to generate sensor data for training and testing (e.g. abstract) to improve accuracy for the system. 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and If the 35 U.S.C. 112(b) rejection was overcome.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484